149 F.3d 1165
78 Fair Empl.Prac.Cas. (BNA) 512
Charles T. Tyson, Carolyn L. Tysonv.Cigna Corporation, Ina Financial Corproation, InsuranceCompany of North America, Gerald A. Isom, Richard C.Franklin, J. Raymond Caron, Mike F. Natan, Steven E. Curd,Bryan H. Nolan, Bobbie D. Adams, Kevin H. Dark, BernardMcAllister, Michael Gallagher, Joseph C. Allegra, Does A through Z
NO. 97-5221
United States Court of Appeals,Third Circuit.
March 3, 1998

1
Appeal From:  D.N.J. ,No.95cv03362 ,

918 F.Supp. 836

2
Affirmed.